Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 1 of 57          PageID #:
                                  7140



                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 JOHN HOCHROTH,                               CIVIL NO. 18-00319 JAO-KJM

             Plaintiff,                       ORDER GRANTING IN PART AND
                                              DENYING IN PART DEFENDANTS
       vs.                                    ALLY BANK AND CENLAR FSB’S
                                              MOTION FOR SUMMARY
 ALLY BANK, a Utah for profit                 JUDGMENT AND REQUEST FOR
 corporation; CENLAR FSB, a federally         SANCTIONS FOR PERJURY
 chartered bank; DOES 1–10,

             Defendants.


 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS
    ALLY BANK AND CENLAR FSB’S MOTION FOR SUMMARY
   JUDGMENT AND REQUEST FOR SANCTIONS FOR PERJURY

      This action arises from Plaintiff John Hochroth’s (“Plaintiff”) default on his

mortgage and subsequent reinstatement efforts with Defendants Ally Bank

(“Ally”) and Cenlar FSB (“Cenlar”). Defendants seek summary judgment on all

claims—Fair Debt Claims Protection Act (“FDCPA”) (Counts 1 to 11) and state-

law reinstatement claims (Counts 12 to 14)—and request sanctions for false

statements in the Complaint. For the following reasons, the Court HEREBY

GRANTS IN PART AND DENIES IN PART Defendants’ Motion for Summary

Judgment and Request for Sanctions for Perjury. ECF No. 49.
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 2 of 57            PageID #:
                                  7141



                                 BACKGROUND

I.    Factual History

      A.     Default and Property Inspection

      Ally is the holder of Plaintiff’s mortgage, which Plaintiff defaulted on in or

around June 2014. ECF No. 89. Cenlar began servicing the loan on approximately

July 1, 2014 and retained Five Brothers Mortgage Company Services and Securing

(“Five Brothers”) to conduct monthly visual inspections of Plaintiff’s real property

and to leave door hangers on the property or with Plaintiff. Defs.’ Concise

Statement of Facts (“CSF”), ECF No. 50 ¶ 23; Decl. of Rep. of Cenlar, Diane

Constantine (“Constantine Decl.”), ECF No. 50-2 ¶ 21; Decl. of Rebecca Sutton

(“Sutton Decl.”), ECF No. 50-3 ¶ 12. The purpose of the inspections was to verify

occupancy and to confirm the exterior condition of the property. Defs.’ CSF ¶ 23;

Constantine Decl. ¶ 21; Sutton Decl. ¶ 14. The door hangers were left at the

property so that Plaintiff would contact Cenlar. 1 Defs.’ CSF ¶ 28; Sutton Decl. ¶

25.




1
  The door hangers had an outside envelope and insert. The envelope was marked
“CONFIDENTIAL”; the insert stated: “URGENT” “PLEASE CONTACT OUR
OFFICE” and provided the telephone number 866-401-4742. Sutton Decl. ¶¶ 29,
31; Ex. T, ECF No. 50-31. Another insert stated: “Dear Borrower: URGENT
NOTICE: Central Loan [handwritten] Please contact your mortgage servicer
immediately at: (877) 237-2662 [handwritten] Thank you.” Sutton Decl. ¶ 32; Ex.
T.
                                       2
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 3 of 57            PageID #:
                                  7142



      All facts pertaining to Five Brothers are undisputed. Cenlar did not provide

Five Brothers with any financial information concerning Plaintiff’s debt or

foreclosure process; Cenlar did not hire Five Brothers to collect funds from

Plaintiff, enforce any security interest, or pay Five Brothers based on amounts paid

by Plaintiff; and Cenlar provided all information for the door hangers to Five

Brothers and approved the final product. Defs.’ CSF ¶¶ 24–25, 27; Constantine

Decl. ¶¶ 22–23, 25, 30; Sutton Decl. ¶¶ 6–11, 15–19, 29–32. Five Brothers does

not send mailings to debtors and it did not mail anything to Plaintiff. Defs.’ CSF ¶

29; Sutton Decl. ¶¶ 7, 34.

      For each inspection conducted from March 16, 2015 to February 2018, Five

Brothers prepared a Property Inspection Report. Defs.’ CSF ¶ 31; Sutton Decl. ¶¶

13, 20–21; Ex. U, ECF No. 50-32. During the inspections, which occurred

between 8:00 a.m. and 8:00 p.m., Five Brothers did not serve Plaintiff with any

documents. Defs.’ CSF ¶¶ 30, 32; Sutton Decl. ¶¶ 23, 36. Property inspections are

conducted pursuant to strict instructions to: (1) visually confirm and document

(with photos) the property’s condition; (2) attempt to contact the occupant by

knocking on the door; (3) tell the occupant that the inspector was hired by the

servicer to inspect the exterior of the property; (4) if the occupant confirms that he

or she is the mortgagor, tell him or her to contact the servicer at the telephone

number provided with the door hanger if he or she needs additional information;

                                           3
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 4 of 57           PageID #:
                                  7143



and (5) leave a door hanger with the occupant who spoke to the inspector, or leave

the door hanger on or near the entry door. Defs.’ CSF ¶ 34; Sutton Decl. ¶ 24. The

Court has no evidence before it that the Five Brothers inspectors here did

otherwise.

      B.     Reinstatement

      On February 19, 2016, Ally initiated a foreclosure action against Plaintiff

and others in the Circuit Court of the First Circuit, State of Hawai‘i. Mem. in

Supp. of Mot. at 4. On October 16, 2017, judgment entered against Plaintiff.

Defs.’ CSF ¶ 1; Ex. A, ECF No. 50-4. Later that month, Plaintiff’s counsel,

Richard Forrester, requested reinstatement amounts from Ally. Defs.’ CSF ¶ 2;

Decl. of Counsel, Jesse Schiel (“Schiel Decl.”), ECF No. 50-1 ¶ 6; Pl.’s CSF in

Opp’n (additional facts), ECF No. 74 ¶ 1; Ex. 2, ECF No. 73-4. At the time, Ally

determined that the deadline for reinstatement under the mortgage had expired.

Defs.’ CSF ¶ 3; Schiel Decl. ¶ 6; Pl.’s CSF in Opp’n (additional facts) ¶ 2; Ex. 16,

ECF No. 73-18.

      Plaintiff then called Cenlar about reinstating the mortgage. Defs.’ CSF ¶ 4;

Ex. D, ECF No. 50-7 at 4:14–16, 5:24–6:21. Between December 2017 and

February 2018, Plaintiff telephoned Cenlar 12 times. Defs.’ CSF in Opp’n ¶¶ 14–

15; Ex. Q, ECF No. 50-28; Ex. R, ECF No. 50-29; Decl. of John Hochroth

(“Hochroth Decl.”), ECF No. 73-1 ¶¶ 19, 21, 23, 25–29, 31–33, 36. Plaintiff

                                          4
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 5 of 57            PageID #:
                                  7144



claims that on January 6, 2018, Cenlar left him a voicemail. Hochroth ¶ 10; Ex.

211.

        On December 27, 2017, Plaintiff sent Cenlar a letter stating that it could

communicate with him directly and that neither he nor his attorney had any cease

and desist document in place prohibiting direct communication with him.2 Defs.’

CSF ¶¶ 5–6; Ex. C, ECF No. 50-6; Ex. R. During communications with Plaintiff,

Cenlar representatives repeatedly told him that he must obtain the reinstatement

amount from, and negotiate any attorneys’ fees and costs with, its attorneys. Defs.’

CSF ¶ 9; Ex. D at 5:24–7:7; Ex. E, ECF No. 50-10 at 18:20–19:21, 22:20–24:11,

25:25–28:1, 29:5–30:3, 31:7–9; Ex. F, ECF No. 50-12 at 41:17–42:6, 43:17–50:20.

Plaintiff complains that Cenlar provided contradictory information about the law

firm representing them for his foreclosure, but the record demonstrates otherwise.

Plaintiff acknowledged that Jesse Schiel was the attorney referenced in his

conversations.3 Ex. F at 45:22–25 (“All I want is a letter, an e-mail, a fax that


2
  Plaintiff claims that he prepared the letter at Cenlar’s direction during
communications in violation of 15 U.S.C. § 1692c(a)(2). Pl.’s CSF in Opp’n ¶ 6;
Hochroth Decl. ¶ 20. This does not refute the fact that Plaintiff sent the letter
consenting to communications that he, not Cenlar, initiated. Hochroth Decl. ¶ 19
(“On December 27, 2017, I called Cenlar and was told that they could not speak to
me due to a ‘cease-and-desist’ in the file, and I was told by an employee of Cenlar
over the telephone that to further communicate regarding reinstatement, they
needed a letter providing consent to speak further without counsel.”).
3
    That Plaintiff was purportedly confused about Mr. Schiel’s firm affiliation—
                                                                      (continued . . .)
                                          5
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 6 of 57            PageID #:
                                  7145



says: To: Jesse Schiel, at whatever that firm is that you hired—it’s okay to go

ahead and give Mr. Hochroth the reinstatement quote.”).

      After receiving a copy of Plaintiff’s December 18, 2017 loan statement from

Cenlar, Ally responded that it would permit reinstatement in the amount of

$113,356.91, even though it was not obligated to do so under applicable law and

the terms of the note and mortgage. Defs.’ CSF ¶¶ 7–8; Ex. B, ECF No. 50-5; Ex.

G, ECF No. 50-14. As a condition of the reinstatement, Ally required Plaintiff to

pay $47,021.68 in attorneys’ fees and costs incurred in the foreclosure action

through January 31, 2018. Defs.’ CSF ¶ 8; Ex. G. Plaintiff accepted the proposed

reinstatement amount but rejected the proposed attorneys’ fees. Ex. 43, ECF No.

73-45. Plaintiff agreed to pay $5,500 in fees and asked that his ex-wife not be part

of any settlement. Id.

      Following email discussions about Ally’s proposal, by email dated February

6, 2018, Mr. Forrester responded:


(. . . continued)
which it does not truly appear he was—or why Cenlar retained Kobayashi Sugita
& Goda, LLP (“KSG”) versus The Mortgage Law Firm Hawaii, does not create a
factual issue. Ex. D (“And now, of course, adding insult to injury, now I’ve got the
law firm that . . . the bank hired here in Hawaii[.] It’s apparently the highest-
priced law firm in town. It has the former Attorney General, who’s on my case for
some reason, going against little old me.”); Ex. E at 30:15–20 (“It’s the foreclosure
attorney in Hawaii here . . . the firm that you guys hired for my case is, like I said,
is not—from what my attorney tells me, is not the one you guys would normally—
not the one you’d normally hire.”).

                                          6
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 7 of 57            PageID #:
                                  7146



             Jesse:

                   I spoke with Mr. Hochroth and it seems we are in a [sic]
             agreement on all of the material terms, namely: (1) $113,356.91
             to Cenlar (or similar adjusted figure if Feb 14 passes); (2)
             reasonable attorneys’ fees should be decided by motion (hearing
             or non-hearing); (3) a settlement agreement documenting the
             above; and (4) dismissals of all claims and appeals.

                   However, for reasons we can discuss tomorrow, we need
             you to file your motion for attorneys’ fees first. Mr. Hochroth
             can provide proof of funds for the reinstatement to Cenlar in the
             meantime.

Ex. H, ECF No. 50-15; Defs.’ CSF ¶ 11. Notwithstanding this communication,

Plaintiff contacted Cenlar that day to inquire about the reinstatement amount—

whether it was $113,356.91, as provided in the email from Mr. Schiel, or

$114,127.73, per his January statement. Defs.’ CSF ¶ 12; Ex. I, ECF No. 50-16 at

80:8–81:7; Constantine Decl. ¶¶ 14–15, 19. The Cenlar representative advised

Plaintiff that he should rely on the amount provided by Mr. Schiel. Defs.’ CSF ¶

13; Ex. I at 81:16–18. But the next day, Plaintiff sent Cenlar a $114,127.73

certified check, the January statement amount. Defs.’ CSF ¶ 13; Constantine Decl.

¶ 20. Plaintiff construes the January statement as a “bonafide offer” to reinstate the

mortgage.4 Pl.’s CSF in Opp’n ¶ 8; Ex. 38, ECF No. 73-40.



4
   Plaintiff cites paragraphs 4 and 24 of his Declaration, neither of which pertains to
the January statement or his understanding of the same. Paragraph 4 discusses the
filing of his Answer in the foreclosure proceedings and paragraph 24 mentions
unproduced transcripts or recordings.
                                           7
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 8 of 57           PageID #:
                                  7147



      By letter dated February 26, 2018, Cenlar notified Plaintiff that it received

his reinstatement payment and that any foreclosure action would be closed. Defs.’

CSF ¶ 19; Ex. M, ECF No. 50-24 at Ex. A. The letter also advised Plaintiff that

“there may be default-related charges that were not yet billed at the time your last

billing statement was issued. Any such fees will be included on a future billing

statement.” Ex. M at Ex. A. Plaintiff’s loan statements in the months following

reinstatement did not include charges for attorneys’ fees and costs. Defs.’ CSF ¶

21; Ex. S, ECF No. 50-30.

      To comply with what it thought was an agreement between the parties, Ally

filed a motion for fees and costs in the foreclosure action. Defs.’ CSF ¶ 16; Ex. J,

ECF No. 50-18. Plaintiff disputes that he reached an agreement with Ally. Decl.

of Counsel, Richard T. Forrester (“Forrester Decl.”), ECF No. 73-2 ¶ 97. Yet Mr.

Forrester never argued that fees and costs were satisfied; he only challenged the

reasonableness of the fees and costs. Defs.’ CSF ¶ 17; Ex. J; Ex. J1, ECF No. 50-

19; Ex. J2, ECF No. 50-20; Ex. J3, ECF No. 50-21. The state court awarded Ally

attorney’s fees totaling $44,293.70. Defs.’ CSF ¶ 18; Ex. K, ECF No. 50-22; Ex.

L, ECF No. 50-23.

      Following the issuance of the fee orders, Mr. Forrester submitted a letter to

the state court asserting that a post-reinstatement February 26, 2018 letter from

Cenlar to Plaintiff negated the fee order. Defs.’ CSF ¶ 19; Ex. M. The state court

                                          8
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 9 of 57            PageID #:
                                  7148



nevertheless issued a Judgment for Attorneys’ Fees and Costs on July 27, 2018.5

Defs.’ CSF ¶ 19a; Ex. Y, ECF No. 50-36.

      By letter dated June 6, 2018, Mr. Forrester demanded that Ally dismiss the

foreclosure action because Plaintiff had settled the matter with Cenlar and

reinstated the mortgage. Pl.’s CSF in Opp’n (additional facts) ¶ 14; Ex. 61, ECF

No. 73-63. Ally rejected the demand, responding that it was entitled to the fees

awarded and was not agreeable to setting aside the fee or foreclosure order, but that

it would not pursue a foreclosure sale of Plaintiff’s property. Ex. 68, ECF No. 73-

70.

      On August 28, 2018, the state court issued a Garnishee Order directing First

Hawaiian Bank to pay Ally $45,637.88—the attorneys’ fees plus costs—with

interest. Defs.’ CSF ¶ 20; Ex. N, ECF No. 50-25.

II.   Procedural History

      Plaintiff commenced this action on August 16, 2018. The Complaint asserts




5
  In separate appeals, which were consolidated, Plaintiff challenged the
foreclosure and fees. On April 21, 2020, The Hawai‘i Intermediate Court of
Appeals (“ICA”) issued a Summary Disposition Order (“SDO”) vacating the
foreclosure order and judgment; a motion for reconsideration; and the amended fee
order. Defs.’ Summary of ICA SDO, ECF No. 91 at Ex. A at 10–11. The ICA
determined that the state court erred in entering the foreclosure judgment and
decree because of inadmissibility of the evidence. Id. at 3–8. Although
concluding that the state court had jurisdiction to address the fee motion, the ICA
vacated the fee order based on the erroneous foreclosure. Id. at 9–10.
                                           9
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 10 of 57            PageID #:
                                   7149



 the following claims:6 Count 1—violation of 15 U.S.C. § 1692c(a)(1)

 (communications regarding mortgage debt outside the hours of 8:00 a.m. to 9:00

 p.m.); Count 2—violation of 15 U.S.C. § 1692c(a)(2) (communications with

 Plaintiff while he was represented by counsel); Count 3—violation of 15 U.S.C. §

 1692c(c) (communications not authorized as exceptions); Count 4—violation of 15

 U.S.C. § 1692d (repeated and invasive actions); Count 5—violation 15 U.S.C. §

 1692d(5) (harassing phone calls); Count 6—violation of 15 U.S.C. § 1692d(6)

 (failing to disclose identity when contacting Plaintiff); Count 7—violation of 15

 U.S.C. § 1692e (contradictory communications from Ally and Cenlar to Plaintiff

 constitute false, deceptive, or misleading representations in connection with the

 collection of debt); Count 8—violation of 15 U.S.C. § 1692e(2) (false

 representations of the character, amount, or legal status of Plaintiff’s debt); Count

 9—violation of 15 U.S.C. § 1692e(11) (failure to include a mini-Miranda warning

 that a communication was from a debt collector); Count 10—violation of 15

 U.S.C. § 1692e(13) (Five Brothers’ delivery of documents and notices implied

 they were legal process); Count 11—violation of 15 U.S.C. § 1692f(7) and (8)

 (placement of door tags and sending of postcards by Five Brothers); Count 12—

 breach of contract; Count 13—promissory estoppel; and Count 14—unfair and



 6
   Counts 1 to 6 and 8 to 11 are asserted against Cenlar. Counts 7 and 14 are
 asserted against Cenlar and Ally. Counts 12 and 13 are asserted against Ally.
                                          10
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 11 of 57            PageID #:
                                   7150



 deceptive acts and practices in violation of Hawai‘i Revised Statutes (“HRS”)

 Chapter 480.

       Defendants sought dismissal of the action. ECF No. 8. On March 27,

 2019, the Court issued an Order Denying Defendants’ Motion to Dismiss or in the

 Alternative to Stay Complaint. ECF No. 22.

                                LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine issue of material

 fact and the moving party is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). “A party seeking summary judgment bears the initial burden of

 informing the court of the basis for its motion and of identifying those portions of

 the pleadings and discovery responses that demonstrate the absence of a genuine

 issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

 Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)); see T.W.

 Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

 1987). In a motion for summary judgment, the court must view the facts in the

 light most favorable to the nonmoving party. See State Farm Fire & Cas. Co. v.

 Martin, 872 F.2d 319, 320 (9th Cir. 1989).

       Once the moving party has met its burden of demonstrating the absence of

 any genuine issue of material fact, the nonmoving party must set forth specific

 facts showing that there is a genuine issue for trial. See T.W. Elec., 809 F.2d at

                                          11
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 12 of 57             PageID #:
                                   7151



 630; Fed. R. Civ. P. 56(c). The opposing party may not defeat a motion for

 summary judgment in the absence of any significant probative evidence tending to

 support its legal theory. See Intel Corp. v. Hartford Accident & Indem. Co., 952

 F.2d 1551, 1558 (9th Cir. 1991). The nonmoving party cannot stand on its

 pleadings, nor can it simply assert that it will be able to discredit the movant’s

 evidence at trial. See T.W. Elec., 809 F.2d at 630; Blue Ocean Pres. Soc’y v.

 Watkins, 754 F. Supp. 1450, 1455 (D. Haw. 1991) (citing id.).

       If the nonmoving party fails to assert specific facts beyond the mere

 allegations or denials in its response, summary judgment, if appropriate, shall be

 entered. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990); Fed. R. Civ.

 P. 56(e). There is no genuine issue of fact if the opposing party fails to offer

 evidence sufficient to establish the existence of an element essential to that party’s

 case. See Celotex, 477 U.S. at 322; Citadel Holding Corp. v. Roven, 26 F.3d 960,

 964 (9th Cir. 1994) (citing id.); Blue Ocean, 754 F. Supp. at 1455 (same).

       In considering a motion for summary judgment, “the court’s ultimate inquiry

 is to determine whether the ‘specific facts’ set forth by the nonmoving party,

 coupled with undisputed background or contextual facts, are such that a rational or

 reasonable jury might return a verdict in its favor based on that evidence.” T.W.

 Elec., 809 F.2d at 631 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

 (1986)) (footnote omitted). Inferences must be drawn in favor of the nonmoving

                                           12
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 13 of 57            PageID #:
                                   7152



 party. See id. However, when the opposing party offers no direct evidence of a

 material fact, inferences may be drawn only if they are reasonable in light of the

 other undisputed background or contextual facts and if they are permissible under

 the governing substantive law. See id. at 631–32. If the factual context makes the

 opposing party’s claim implausible, that party must come forward with more

 persuasive evidence than otherwise necessary to show there is a genuine issue for

 trial. See Bator v. Hawaii, 39 F.3d 1021, 1026 (9th Cir. 1994) (citing Cal.

 Architectural Bldg. Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468

 (9th Cir. 1987)).

                                    DISCUSSION

       Defendants move for summary judgment on all claims. They argue that: (1)

 Plaintiff’s FDCPA claims (Counts 1, 2, 4, 5, 6, 8, and 9) fail because they are

 premised on phone calls Plaintiff received from Cenlar that never happened; (2)

 Plaintiff’s FDCPA claim (Count 3) fails because Cenlar did not have a written

 cease and desist on file for Plaintiff; (3) Plaintiff’s FDCPA claims (Counts 1, 3, 4,

 8, 10, and 11) regarding Five Brothers’ conduct fail because Five Brothers is not a

 “debt collector” and it did not engage in conduct violative of the FDCPA ; and (4)

 Plaintiff’s reinstatement claims (Counts 7, 12, 13, and 14) fail because they are all

 based on the falsehood—explicitly rejected in the foreclosure action—that Plaintiff




                                          13
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 14 of 57               PageID #:
                                   7153



 negotiated a reinstatement agreement with Cenlar regarding KSG’s foreclosure-

 related attorneys’ fees and costs.

 I.    Evidentiary Issues

       As a preliminary matter, the Court addresses the evidentiary objections

 presented by Defendants, including Plaintiff’s violations of Local Rule 56.1 and

 authentication/admissibility issues.

       A.     Violations of Local Rule 56.1

       Plaintiff violated Local Rule 56.1 in multiple respects, and these infractions

 are not without consequence. First, Plaintiff failed to attach his Declaration, Mr.

 Forrester’s Declaration, and his 213 exhibits to his responsive CSF; rather, he

 attached them to his Opposition. See Local Rule 56.1(h) (“Affidavits or

 declarations setting forth facts and/or authenticating exhibits, as well as exhibits

 themselves, shall only be attached to the concise statement.”). Second, of the 213

 exhibits he submitted, he only cited 25 in the responsive CSF. “When resolving

 motions for summary judgment, the [C]ourt shall have no independent duty to

 search and consider any part of the court record not otherwise referenced in the

 separate concise statements of the parties.” Local Rule 56.1(f). Neither is the

 Court obligated “to review exhibits in their entirety . . . rather[, it] will review only

 those portions of the exhibits specifically identified in the concise statements.” Id.




                                            14
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 15 of 57               PageID #:
                                   7154



 Because Plaintiff failed to comply with this provision, the Court limits its review to

 the exhibits cited in the responsive CSF.

       Third, Plaintiff included exhibits in their entirety, rather than limiting them

 to their relevant portions. And in multiple instances, Plaintiff did not offer

 pinpoint citations, nor highlight or emphasize relevant portions of the exhibits. See

 Local Rule 56.1(b) (“Documents referenced in the concise statement may be filed

 in their entirety only if a party concludes that the full context would be helpful to

 the court. Each citation shall particularly identify the page and portion of the page

 of the document referenced.”). Worse yet, many exhibit and pinpoint citations in

 Plaintiff’s responsive CSF are incorrect; virtually every declaration citation in the

 additional facts section of Plaintiff’s responsive CSF is incorrect. In these

 instances, the Court will not comb through the needlessly voluminous record to

 determine what evidence supports Plaintiff’s factual assertions. Besides the 213

 exhibits supplied in opposition to the Motion, Plaintiff’s and Mr. Forrester’s

 Declarations are comprised of 50 and 120 paragraphs, respectively.

       Fourth, Plaintiff asserted arguments in his responsive CSF, rather than facts.7

 However, “[t]he separate concise statement shall assert only the material facts that

 are necessary for the [C]ourt to determine the issues presented in the motion.”



 7
   See, e.g., Pl.’s CSF in Opp’n (disputed facts) ¶¶ 5, 18, 20; id. (additional facts)
 ¶¶ 4, 8.
                                          15
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 16 of 57             PageID #:
                                   7155



 Local Rule 56.1(b) (emphasis added); see id. (“Each factual assertion shall be a

 single sentence, followed by a citation to a particular affidavit, deposition, or other

 document that supports the assertion.”). Finally, Plaintiff did not admit, deny, or

 admit in part and deny in part each fact set forth in Defendants’ CSF. See Local

 Rule 56.1(e) (“Any party who opposes the motion shall file and serve with the

 opposing documents a separate document containing a single concise statement

 that admits or disputes each fact set forth in the movant’s concise statement,” and,

 “if appropriate, admit in part and deny in part a fact asserted by the movant, stating

 specifically what is admitted and what is denied.”). He only responded to select

 statements from Defendant’s CSF.

       B.     Authentication and Admissibility of Plaintiff’s Exhibits

       When ruling on a motion for summary judgment, the district court is limited

 to considering admissible evidence. See Orr v. Bank of Am., NT & SA, 285 F.3d

 764, 773 (9th Cir. 2002) (citations omitted). “Authentication is a ‘condition

 precedent to admissibility,’” id. (footnote and citation omitted), and

 “unauthenticated documents cannot be considered in a motion for summary

 judgment.” Id. (citations omitted).

             i.      Exhibits 207 and 209

       Defendants contest the admissibility of Exhibits 207 and 209 (deposition

 transcripts) on the basis that they are not authenticated because the certification

                                           16
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 17 of 57                   PageID #:
                                   7156



 pages are unsigned. In the summary judgment context, authentication of a

 deposition or portion thereof requires “the names of the deponent and the action

 and . . . the reporter’s certification that the deposition is a true record of the

 testimony of the deponent.” Orr, 285 F.3d at 774 (citations and footnote omitted);

 see also Fed. R. Civ. P. 30(f)(1) (“The officer must certify in writing that the

 witness was duly sworn and that the deposition accurately records the witness’s

 testimony.”). Mr. Forrester’s Declaration represents that true and correct copies of

 Raymond Crawford and Scott Goldman are attached as Exhibits 207 and 209.

 Forrester Decl. ¶¶ 117, 120. But “[i]t is insufficient for a party to submit, without

 more, an affidavit from her counsel identifying the names of the deponent, the

 reporter, and the action and stating that the deposition is a ‘true and correct copy.’”

 Orr, 285 F.3d at 774. Because these deposition transcripts have unsigned

 certification pages, they are unauthenticated and therefore inadmissible.8

             ii.      Exhibits 208 and 212

         Defendants also argue that Exhibits 208 and 212 (transcripts of telephone

 calls between Plaintiff and Cenlar representatives) are inadmissible for lack of

 certification. Although these transcripts are missing requisite information, they

 appear to overlap with Defendants’ Exhibits I and D. The Court relies on Exhibits

 I and D, so Plaintiff’s failures are of no consequence.


 8
     Even if they were admissible, they would not affect the outcome of this Motion.
                                          17
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 18 of 57            PageID #:
                                   7157



           iii.      Exhibits 211 and 212A

       That last two pieces of evidence that Defendants seek to exclude are a

 purported January 6, 2018 voicemail that Plaintiff received from Cenlar (Exhibit

 211) and an audio file of one of Plaintiff’s phone calls to Cenlar on December 27,

 2017 (Exhibit 212A). Plaintiff represents that Exhibit 211 is a true and correct

 recording of the voicemail, Hochroth Decl. ¶ 10, but it is unauthenticated. See Fed.

 R. Evid. 901(a) (“To satisfy the requirement of authenticating or identifying an

 item of evidence, the proponent must produce evidence sufficient to support a

 finding that the item is what the proponent claims it is.”); see also Asia Econ. Inst.

 v. Xcentric Ventures, LLC, No. CV 10-1360 SVW (PJWx), 2010 WL 4977054, at

 *12 (C.D. Cal. July 19, 2010) (“When offered into evidence, a tape recording must

 normally be accompanied by proof that the recording is what it is purported to be.”

 (citations omitted)). The speaker identifies herself as representing Cenlar, but

 Plaintiff has provided no verification of the date, whether he was competent to

 operate the recording device, and whether any change, additions or deletions were

 made to the recording. See Asia Econ. Inst., 2010 WL 4977054, at *12 (identifying

 foundational factors considered by a court when determining whether a tape

 recording is admissible) (citation omitted). Therefore, the Court need not consider




                                           18
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 19 of 57            PageID #:
                                   7158



 it.9 See Hamilton v. Keystone Tankship Corp., 539 F.2d 684, 686 (9th Cir. 1976)

 (“Exhibits which have not had a proper foundation laid to authenticate them cannot

 support a motion for summary judgment.” (citation omitted)).

       Exhibit 212A is likewise unauthenticated. However, because it appears to

 be the same audio file submitted by Defendants (Ex. D1), and the Court relies on

 Defendants’ submissions, its lack of authenticity is of no consequence.

 II.   FDCPA Claims

       Congress enacted the FDCPA to address “the use of abusive, deceptive, and

 unfair debt collection practices by many debt collectors,” 15 U.S.C. § 1692(a), and

 “to eliminate abusive debt collection practices by debt collectors, to insure that

 those debt collectors who refrain from using abusive debt collection practices are

 not competitively disadvantaged, and to promote consistent State action to protect

 consumers against debt collection abuses.” 15 U.S.C. § 1692(e). A violation of

 any of the prohibited activities listed in the FDCPA by a “debt collector” gives rise

 to a private cause of action. See 15 U.S.C. § 1692k (addressing civil liability for

 debt collectors who fail to comply with provisions of the subchapter).




 9
   Again, even if the Court considered it, the recording would not change the
 outcome here. See infra note 19.
                                          19
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 20 of 57             PageID #:
                                   7159



       An FDCPA claim requires the following: (1) the plaintiff is a consumer; (2)

 “the debt arises out of a transaction entered into for personal purposes”; (3) the

 defendant is a debt collector; and (4) a violation of a provision under the FDCPA.

 Datta v. Asset Recovery Sols., LLC, 191 F. Supp. 3d 1022, 1028 (N.D. Cal. 2016).

 Although the parties focused on the fourth element, the Court finds it necessary to

 first determine whether Defendants are debt collectors as defined in the FDCPA:

              The term “debt collector” means any person who uses any
              instrumentality of interstate commerce or the mails in any
              business the principal purpose of which is the collection of any
              debts, or who regularly collects or attempts to collect, directly or
              indirectly, debts owed or due or asserted to be owed or due
              another. Notwithstanding the exclusion provided by clause (F)
              of the last sentence of this paragraph, the term includes any
              creditor who, in the process of collecting his own debts, uses any
              name other than his own which would indicate that a third person
              is collecting or attempting to collect such debts.

 15 U.S.C. § 1692a(6). There are also enumerated exceptions, one of which is

 relevant here:

              (F) any person collecting or attempting to collect any debt owed
              or due or asserted to be owed or due another to the extent such
              activity (i) is incidental to a bona fide fiduciary obligation or a
              bona fide escrow arrangement; (ii) concerns a debt which was
              originated by such person; (iii) concerns a debt which was not in
              default at the time it was obtained by such person; or (iv)
              concerns a debt obtained by such person as a secured party in a
              commercial credit transaction involving the creditor.

 15 U.S.C. § 1692a(6)(F).




                                           20
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 21 of 57             PageID #:
                                   7160



       A.     Whether Defendants Are Debt Collectors under the FDCPA

       As a threshold matter, the Court considers whether Defendants are debt

 collectors, and finds that they are not. Plaintiff objects to the Court addressing this

 issue because Defendants did not raise it, the Court only provided 24 hours’ notice

 of this issue, and the Court provided handholding to Defendants.10 First, although

 Defendants did not argue that Cenlar is not a debt collector, it asserted that Ally is

 not a debt collector. Mem. in Supp. of Mot. at 19 n.4. Plaintiff criticizes

 Defendants for raising the argument in a footnote and relying on a case from the



 10
    Plaintiff’s counsel also argued that law of the case doctrine and estoppel should
 preclude Defendants from arguing that they are not debt collectors. Neither law of
 the case nor estoppel apply, as this is the first time the Court is considering the
 issue. See Musacchio v. United States, __ U.S. __, 136 S. Ct. 709, 716 (2016)
 (explaining that “[t]he law-of-the-case doctrine generally provides that ‘when a
 court decides upon a rule of law, that decision should continue to govern the same
 issues in subsequent stages in the same case’” and “expresses the practice of courts
 generally to refuse to reopen what has been decided” (citations omitted)); Askins v.
 U.S. Dep’t of Homeland Sec., 899 F.3d 1035, 1042 (9th Cir. 2018) (citing id.); see
 also New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (“[J]udicial estoppel[]
 ‘generally prevents a party from prevailing in one phase of a case on an argument
 and then relying on a contradictory argument to prevail in another phase.’”
 (citations omitted)).

        In his Supplemental Brief, Plaintiff again argues that judicial estoppel
 precludes Defendants from arguing that they are not debt collectors. He also raises
 the principle of party presentation. This doctrine is likewise irrelevant. Under the
 principle of party presentation, courts “rely on the parties to frame the issues for
 decision and assign to courts the role of neutral arbiter of matters the parties
 present.” United States v. Sineneng-Smith, No. 19-67, __ U.S. __, 2020 WL
 2200834, at *3 (May 7, 2020) (citation omitted). Plaintiff presents FDCPA claims
 and whether Defendants are debt collectors is a salient inquiry.
                                           21
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 22 of 57             PageID #:
                                   7161



 Eastern District of Virginia, but Plaintiff did not respond at all to this argument,

 despite having between November 13, 2019 (the day Defendants filed this Motion)

 until the filing of his Opposition on March 13, 2020 to do so. Regardless of

 whether Defendants raised the issue, FRCP 56(f)(2) authorizes the Court to “grant

 the [summary judgment] motion on grounds not raised by a party.” Fed. R. Civ. P.

 56(f)(2); see also Stanislaus Food Prods. Co. v. USS-POSCO Indus., 803 F.3d

 1084, 1090 n.3 (9th Cir. 2015) (concluding the district court did not violate FRCP

 56(f)(2) by factoring concerns into its analysis); Peters v. Richwine, 462 F. App’x

 689, 691 (9th Cir. 2011) (holding that because “courts may enter summary

 judgment on grounds not raised by a party,” the appellant’s “contention that the

 district court erred in ordering supplemental briefing and on entering summary

 judgment on grounds which were not initially raised is without merit”). In

 addition, “[s]ummary judgment for a defendant is appropriate when the plaintiff

 fails to make a showing sufficient to establish the existence of an element essential

 to [his] case, and on which [he] will bear the burden of proof at trial.” Miller v.

 Glenn Miller Prods., Inc., 454 F.3d 975, 987 (9th Cir. 2006) (alterations in

 original) (citation and internal quotation marks omitted). Whether Defendants are

 debt collectors is an element of an FDCPA claim, and Plaintiff’s counsel conceded

 as much at the hearing, though he argued that it is an issue for trial.




                                           22
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 23 of 57             PageID #:
                                   7162



        Second, Plaintiff’s lack of notice objection is without merit. The Court

 provided questions about whether Defendants are debt collectors one day prior to

 the hearing as a courtesy. The Court is not obligated to provide parties with any

 questions it intends to ask at the hearing in advance. In any event, the Court

 afforded Plaintiff the opportunity to submit supplemental briefing and

 supplemental evidence in response to Defendants’ supplemental declarations. As

 such, Plaintiff cannot complain that he was not given a fair opportunity to respond

 to this issue.

        Third, Plaintiff’s accusation that the Court engaged in handholding with

 Defendants is not well-taken. This is based at least in part on Plaintiff’s counsel’s

 erroneous belief that the Court fed cases to Defendants when it did not. Requiring

 Defendants to respond to pointed questions that bear on this Motion is not

 handholding; it ensures that all matters relevant to the disposition of this Motion

 are before the Court. If asking questions constitutes handholding, Plaintiff

 benefited equally, as the parties received the same Entering Order with questions

 prior to the hearing. And Plaintiff availed himself of the opportunities to submit

 supplemental briefing.

        In his first Supplemental Brief, Plaintiff argues that the Court deprived him

 of responding to the supplemental evidence provided by Defendants. Not only did

 Plaintiff have an opportunity to submit a 10-page brief on the debt collector issue

                                          23
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 24 of 57              PageID #:
                                   7163



 alone, the Court also gave him an opportunity to file a separate response to

 Defendants’ supplemental evidence. ECF No. 96. Plaintiff received notice of this

 opportunity approximately six hours before he filed his Supplemental Brief, but

 nevertheless promotes the fallacy that he was not given fair opportunities to

 respond. And he ultimately filed a declaration containing legal arguments, not

 admissible factual evidence, in response to Defendants’ supplemental evidence.11

         The Court now turns to the issue at hand. Under the FDCPA, creditors12 are

 generally excluded from its definition of debt collector. See 15 U.S.C.

 § 1692a(6)(F)(ii)–(iii).13 “The legislative history of section 1692a(6) indicates

 conclusively that a debt collector does not include the consumer’s creditors, a

 mortgage servicing company, or an assignee of a debt, as long as the debt was not



 11
    For example, Plaintiff relied on arguments he made in the foreclosure
 proceedings and attached a motion therefrom.
 12
      The FDCPA defines a “creditor” as

         any person who offers or extends credit creating a debt or to whom a
         debt is owed, but such term does not include any person to the extent
         that he receives an assignment or transfer of a debt in default solely for
         the purpose of facilitating collection of such debt for another.

 15 U.S.C. § 1692a(4).
 13
    Helms v. Wells Fargo Bank, N.A., 775 F. App’x 895, 896 (9th Cir. 2019)
 (explaining that § 1692a(6)(F)(ii) “exclud[es] from the definition of debt collector
 a creditor collecting debts on its behalf”).

                                            24
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 25 of 57            PageID #:
                                   7164



 in default at the time it was assigned.” Perry v. Stewart Title Co., 756 F.2d 1197,

 1208 (5th Cir. 1985) (citations omitted). Indeed, under § 1692a(6), “you have to

 attempt to collect debts owed another before you can ever qualify as a debt

 collector.” Henson v. Santander Consumer USA Inc., __ U.S. __, 137 S. Ct. 1718,

 1724 (2017). And this is before factoring the exceptions set forth in § 1692a(6)(F).

       At the hearing, Plaintiff’s counsel argued in part that Defendants are debt

 collectors because they transferred collection duties back and forth and have a

 complicated relationship. Plaintiff’s counsel also asked to reopen discovery, as he

 represented that he intended to take depositions to obtain necessary information,

 but that Magistrate Judge Mansfield denied Plaintiff’s Ex Parte Motion for

 Extension of Time for Discovery, which related to a Motion for Sanctions and to

 Compel Production of Sufficiently Knowledgeable Witnesses and Documents.

 Judge Mansfield denied the motion because Plaintiff failed to meet FRCP 16(b)(4)

 and Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992)’s good

 cause standard:

                    The discovery dispute Plaintiff seeks leave to bring before
              the Court concerns discovery and depositions which occurred in
              October and November, 2019. The Court is mindful of the
              medical challenges that Mr. Hochroth has been experiencing, but
              those difficulties do not excuse his counsel from taking the
              necessary steps of communicating with him regarding the need
              to timely present this discovery dispute to the Court and in fact
              doing so. Mr. Hochroth has been able to work on lengthy
              declarations for submission to Court, and he actively participated
              remotely during the January 14, 2020 settlement conference.
                                          25
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 26 of 57             PageID #:
                                   7165



              Earlier in January the Court moved the trial date and discovery
              cutoff at Plaintiff's request, but Plaintiff nevertheless delayed in
              seeking relief from purported discovery violations he now seeks.

                     In light of the above, the Court finds that Plaintiff was not
              diligent in bringing the underlying discovery motion he seeks
              leave to file, and the Court’s inquiry into amending the
              scheduling order necessarily ends there. Johnson, 975 F.2d at
              609 (“the focus of the inquiry is upon the moving party's reasons
              for seeking modification. . . [i]f that party was not diligent, the
              inquiry should end.”).

 ECF No. 72. Plaintiff did not seek reconsideration of or appeal this Entering

 Order. Therefore, not only is his oral request for discovery inappropriate and

 untimely, it is unfounded. Plaintiff has had nearly two years to conduct discovery

 and knew, since Defendants filed this Motion, about the debt collector argument.

       Here, the Court finds that Ally is not a debt collector because it is owed a

 debt and the debt was not in default at the time Ally obtained it.14 Decl. of Rep. of

 Ally Bank, Scott Goldman (“Goldman Decl.”), ECF No. 95-1 ¶ 7. Instead, Ally is

 a creditor; therefore, it is excepted from the strictures of the FDCPA. See, e.g.,

 Flint v. Ally Fin. Inc., DOCKET NO. 3:19-cv-00189-FDW-DCK, 2020 WL

 1492701, at *8 (W.D.N.C. Mar. 27, 2020) (discussing Henson and concluding that


 14
     Even if Ally obtained the debt after Plaintiff defaulted, that would not transform
 it into a debt collector because it is not collecting a debt “for another.” 15 U.S.C. §
 1692a(4) (excluding from the creditor definition one who obtains “a debt in default
 solely for the purpose of facilitating collection of such debt for another”); see
 Henson, __ U.S. at __, 137 S. Ct. at 1724–25 (affirming that purchaser of defaulted
 debt was not debt collector under the FDCPA).

                                           26
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 27 of 57             PageID #:
                                   7166



 “[t]o the extent Plaintiff asserts a violation of the FDCPA against Ally Bank, it is

 barred as Ally Bank was a creditor acting to collect a debt owed to it”; [i]n other

 words, the FDCPA is not applicable to Ally Bank under these facts, and Plaintiff’s

 claims under the FDCPA against Ally Bank fail as a matter of law” (citations

 omitted)); Schlegel v. Wells Fargo Bank, N.A., 799 F. Supp. 2d 1100, 1104 (N.D.

 Cal. 2011), aff’d in part, rev’d in part on other grounds by 720 F.3d 1204 (9th Cir.

 2013) (“Accordingly, collecting debt not for another, whether or not the debt is

 assigned in default, makes one a creditor. This is in keeping with the legislative

 history of the FDCPA, which highlights Congress’s intent to police the coercive,

 unrestrained activities of third party debt collectors as distinct from debt servicers.”

 (citation omitted)).

       Whether Cenlar is a debt collector is less clear. Historically, courts have

 held that “debt collector” does not include “mortgage service companies and others

 who service outstanding debts for others, so long as the debts were not in default

 when taken for servicing[.]” De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1075

 n.3 (9th Cir. 2011) (citations omitted); Webb v. Green Tree Servicing, LLC, Civil

 Action No. ELH-11-2105, 2013 WL 5442423, at *26 (D. Md. Sept. 30, 2013)

 (“‘[M]ortgage servicing companies are not debt collectors and are statutorily

 exempt from liability under the FDCPA,’ to the extent that they take action to




                                           27
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 28 of 57             PageID #:
                                   7167



 collect debts that were not in default at the time they acquired the debts.” (citations

 omitted)).

       Defendants indicate that Cenlar began servicing the loan in July 2014, after

 Plaintiff defaulted in June 2014. Decl. of Rep. of Cenlar, Jason Webb (“Webb

 Decl.”), ECF No. 95-2 ¶ 7; Goldman Decl. ¶ 9. However, that servicing may have

 commenced after the debt was in default does not necessarily make Cenlar a debt

 collector. In a departure from the previously-applied standard in some circuits that

 one must obtain debt prior to default to avoid being a debt collector under the

 “regularly collects” prong of § 1692a(6), the Supreme Court held that “[a]ll that

 matters is whether the target of the lawsuit regularly seeks to collect debts for its

 own account or does so for ‘another.’” Henson, __ U.S. __, 137 S. Ct. at 1721.

 And although § 1692a(6) “excludes from the debt collector definition certain

 persons who acquire a debt before default, it doesn’t necessarily follow that the

 definition must include anyone who regularly collects debts acquired after default.”

 Id. at __, 137 S. Ct. at 1724. In other words, “a company collecting purchased

 defaulted debt for its own account could be a creditor rather than a debt collector.”

 Diffley v. Nationstar Mortg., LLC, Case No. C17-1370 RSM, 2017 WL 6034367,

 at *8 (W.D. Wash. Dec. 6, 2017) (applying Henson and concluding that the

 defendant loan servicer was not a debt collector). This is because “the creditor

 definition excludes persons who ‘receive an assignment or transfer of a debt in

                                           28
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 29 of 57              PageID #:
                                   7168



 default,’ . . . only (and yet again) when the debt is assigned or transferred ‘solely

 for the purpose of facilitating collection of such debt for another.’” Henson, __

 U.S. at __, 137 S. Ct. at 1724 (citation omitted).

       Here, Cenlar did not obtain the debt solely for the purpose of facilitating the

 collection of debt for Ally. Ally retained Cenlar to service thousands of loans in its

 portfolio and Cenlar’s loan servicing includes “payment processing, maintaining

 records of payments and balances, collecting and making disbursements for tax

 and insurance payments, sending monthly statements, [and] providing customer

 service.” Webb Decl. ¶ 8; Goldman Decl., ECF No 95-1 ¶¶ 9–10. Nevertheless,

 because Henson did not address loan servicers and the Ninth Circuit has yet to

 weigh in on its application to loan servicers, if at all, whether Cenlar is a debt

 collector is unclear. The Court need not decide the issue now because Cenlar is

 entitled to summary judgment on the FDCPA claims for the reasons articulated

 herein.15

       B.     Communications with Plaintiff

       Plaintiff’s FDCPA claims arise from allegedly violative communications




 15
    That the disposition of this Motion does not rest exclusively on whether
 Defendants are debt collectors further undermines Plaintiff’s allegations that he
 was deprived of opportunities and that the Court improperly considered the debt
 collector issue.
                                          29
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 30 of 57            PageID #:
                                   7169



 from Cenlar and Five Brothers. The FDCPA protects consumers from non-

 consensual communications with debt collectors:

              Without the prior consent of the consumer given directly to the
              debt collector or the express permission of a court of competent
              jurisdiction, a debt collector may not communicate with a
              consumer in connection with the collection of any debt—

              (1) at any unusual time or place or a time or place known or
              which should be known to be inconvenient to the consumer. In
              the absence of knowledge of circumstances to the contrary, a
              debt collector shall assume that the convenient time for
              communicating with a consumer is after 8 o’clock antemeridian
              and before 9 o’clock postmeridian, local time at the consumer’s
              location;

              (2) if the debt collector knows the consumer is represented by an
              attorney with respect to such debt and has knowledge of, or can
              readily ascertain, such attorney’s name and address, unless the
              attorney fails to respond within a reasonable period of time to a
              communication from the debt collector or unless the attorney
              consents to direct communication with the consumer[.]

 15 U.S.C. § 1692c(a)(1)–(2). The FDCPA also prohibits debt collectors from

 engaging in any conduct with “the natural consequence of . . . harass[ing],

 oppress[ing], or abus[ing] any person in connection with the collection of a debt.”

 15 U.S.C. § 1692d. Violations of this section include:

              (5) Causing a telephone to ring or engaging any person in
              telephone conversation repeatedly or continuously with intent to
              annoy, abuse, or harass any person at the called number.

              (6) Except as provided in section 1692b of this title, the
              placement of telephone calls without meaningful disclosure of
              the caller’s identity.

                                          30
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 31 of 57            PageID #:
                                   7170



 15 U.S.C. § 1692d(5)–(6).

       “[F]alse, deceptive, or misleading representations or means in connection

 with the collection of any debt” by debt collectors is likewise proscribed. 15

 U.S.C. § 1692e. At issue in this ligation are four prohibitions:

              (2) The false representation of—

              (A) the character, amount, or legal status of any debt; or

              (B) any services rendered or compensation which may be
              lawfully received by any debt collector for the collection of a
              debt.

              (3) The false representation or implication that any individual is
              an attorney or that any communication is from an attorney. . . .

                    ....

              (11) The failure to disclose in the initial written communication
              with the consumer and, in addition, if the initial communication
              with the consumer is oral, in that initial oral communication, that
              the debt collector is attempting to collect a debt and that any
              information obtained will be used for that purpose, and the
              failure to disclose in subsequent communications that the
              communication is from a debt collector, except that this
              paragraph shall not apply to a formal pleading made in
              connection with a legal action.

                    ....

              (13) The false representation or implication that documents are
              legal process.

 15 U.S.C. § 1692e(2), (3), (11), (13).




                                          31
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 32 of 57               PageID #:
                                   7171



              i.      Phone Calls

         Defendants argue that Counts 1, 2, 4, 5, 6, 8, and 9, all of which are based on

 purportedly incessant and unsolicited phone calls that Plaintiff received from

 Cenlar, fail because Plaintiff initiated all telephonic communications between

 December 26, 2017 and February 6, 2018. Plaintiff contends that the averments in

 his Declaration contradict any assertion that Cenlar did not contact him outside this

 time period, as these claims pertain to phone calls he received in the year preceding

 the commencement of this action.

                      a.     Calls Received Prior to December 26, 2017

         Plaintiff complains of harassing and violative communications that occurred

 for one year leading up to this case. In his Declaration, he represents that Cenlar

 called him at all hours of the day and night beginning more than one year prior to

 the initiation of this action; that certain calls about his mortgage were from

 unidentified individuals who he later learned were Cenlar employees; and that calls

 from Cenlar were sometimes so frequent that he received multiple calls

 simultaneously. See Hochroth Decl. ¶¶ 6–7, 9–10. Plaintiff further claims that as a

 result of Cenlar’s conduct, he set up call forwarding for all incoming calls from

 Cenlar. But with the exception of one voicemail from January 6, 2018,16 he has



 16
      The Court addresses this in the next section.

                                            32
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 33 of 57             PageID #:
                                   7172



 been unable to recover many of the phone records. See id. ¶ 10. Other than these

 arguably self-serving statements in his Declaration,17 Plaintiff has not supplied any

 evidence showing that he received the referenced flurry of calls from Cenlar. In

 fact, Cenlar’s servicing records, which reflect all communications including

 telephonic correspondence for the period November 7, 2016 to March 15, 2018,

 show no calls to Plaintiff in the year prior to the filing of the Complaint, or any at

 all. Ex. R; Constantine Decl. ¶ 6. Similarly, Plaintiff’s own telephone records,

 ranging from December 2017 to January 2018, show one incoming call on January

 30, 2018, but not from a telephone number associated with Cenlar. Ex. Q;

 Constantine Decl. ¶ 6 (identifying telephone numbers associated with Cenlar).

       While a declaration can create a question of material fact and defeat

 summary judgment, Plaintiff’s statements in his Declaration do not create a

 question of fact because they are not corroborated by evidence and are contradicted

 by documentary evidence. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,

 1061 (9th Cir. 2002) (“However, this court has refused to find a ‘genuine issue’

 where the only evidence presented is ‘uncorroborated and self-serving’ testimony.”

 (citations omitted)). Accordingly, the Court GRANTS Defendant’s Motion as to

 Counts 1, 2, 4, 5, 6, 8, and 9 with respect to phone calls preceding this action.


 17
    The Court acknowledges that it cannot disregard evidence based solely on its
 self-serving nature. See Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th
 Cir. 2015) (citation omitted).
                                          33
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 34 of 57            PageID #:
                                   7173



                     b.    Calls between December 26, 2017 and February 6, 2018

        Defendants argue that Counts 2 and 3 fail as a matter of law because

 Plaintiff voluntarily reached out to Cenlar and sent a letter authorizing

 communications, thereby waiving any cease and desist/prohibition on

 communicating. Mem. in Supp. of Mot. at 15–16; Reply at 14–15. Plaintiff

 counters that a written cease and desist was not required to bar communications;

 that insofar as Cenlar had notice that Plaintiff was represented by counsel, § 1692c

 prohibited it from contacting him.18 Opp’n at 27; Pl.’s CSF in Opp’n (disputed

 facts) ¶ 5.

        Section 1692c(a)(2) prohibits debt collectors from communicating with

 consumers in connection with the collection of debts without the prior consent of

 the consumer if the debt collector knows the consumer is represented by counsel

 and counsel’s contact information can be readily ascertained, unless counsel is

 non-responsive or consents to communicating directly with the consumer. See 15

 U.S.C. § 1692c(a)(2). In instances where the consumer notifies the debt collector

 in writing that he or she refuses to pay the debt or that he or she wishes to cease

 further communication, the debt collector may not communicate further with the

 consumer except:



 18
    This is a departure from the allegation in his Complaint that he sent Cenlar a
 cease and desist letter. See Compl. ¶ 68.
                                           34
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 35 of 57             PageID #:
                                   7174



              (1) to advise the consumer that the debt collector’s further efforts
              are being terminated;

              (2) to notify the consumer that the debt collector or creditor may
              invoke specified remedies which are ordinarily invoked by such
              debt collector or creditor; or

              (3) where applicable, to notify the consumer that the debt
              collector or creditor intends to invoke a specified remedy.

 15 U.S.C. § 1692c(c).

                           1.     Cease Communication Directive

       Here, Cenlar did not violate § 1692c(c) because there is no evidence that

 Plaintiff notified Cenlar in writing—or at all—that he wished to cease

 communications. But assuming he had, as alleged in his Complaint, he waived his

 right not to be contacted. In Clark v. Capital Credit & Collection Services, Inc.,

 460 F.3d 1162 (9th Cir. 2006), the Ninth Circuit determined that consumers can

 waive the protection of § 1692c(c) by calling a debt collector and requesting

 further information. See id. at 1172. Applying the “least sophisticated debtor”

 standard, the Clark court held that waiver of the cease communication directive

 must be knowing and voluntary and is enforceable “only where the least

 sophisticated debtor would understand that he or she was waiving his or her rights

 under § 1692c(c).” Id. at 1170–71 (footnote omitted).

       Under this heightened standard, there are no issues of fact concerning

 Plaintiff’s waiver of the protections provided by § 1692c(c). If a cease

                                           35
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 36 of 57               PageID #:
                                   7175



 communication directive had been in place, Plaintiff’s multiple voluntary and self-

 initiated phone calls to Cenlar constituted consent for Cenlar to communicate with

 him. The evidence demonstrates that from December 26, 2017 to February 6,

 2018, Plaintiff initiated all calls with Cenlar—a total of 12—to ask a wide range of

 questions regarding the reinstatement of his mortgage. Ex. R; Exs. D, E, F, I;

 Hochroth Decl. ¶¶ 19, 21, 23, 25–29, 31–33, 36.

       Additionally, Plaintiff expressly authorized communications. During his

 initial calls, Cenlar’s representative notified Plaintiff that he could not

 communicate with Plaintiff unless he received written permission by faxed letter.

 Hochroth Decl. ¶ 23. In order to discuss his reinstatement issues with Cenlar

 representatives, Plaintiff transmitted a letter to Cenlar on December 27, 2017

 permitting it to communicate with him directly, noting that neither he nor his

 attorney had any cease and desist in place prohibiting direct communication with

 him. See Ex. C. Plaintiff advances the novel theory that any waiver was void

 because a Cenlar representative provided the requisite verbiage. Plaintiff argues

 that under the “least sophisticated debtor” standard, he lacked awareness of the

 circumstances and likely consequences of submitting the letter. The undisputed

 facts demonstrate otherwise.

       Plaintiff, not Cenlar, repeatedly initiated communications. Moreover, the

 transcripts of the calls reveal that Plaintiff sought information, advice, and

                                            36
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 37 of 57             PageID #:
                                   7176



 assistance from Cenlar representatives and submitted his letter to facilitate that.

 Plaintiff was so eager to speak to Cenlar about his reinstatement that he contacted

 Cenlar four times between December 27, 2017 and January 2, 2018 to confirm that

 it received his faxed letter. Hochroth Decl. ¶¶ 25–29. Plaintiff took multiple

 knowing and voluntary steps to talk to Cenlar. He cannot reasonably argue that he

 lacked knowledge of the consequences of his actions—or that a least sophisticated

 debtor would—when he took multiple steps, over the course of days, to ensure that

 Cenlar would communicate with him, conduct he now claims violates the FDCPA.

 The Cenlar representatives did not initiate communications19 or coerce Plaintiff to

 provide the letter in an effort to circumvent § 1692c(c) or § 1692c(a)(2), as the

 Court discusses below.

                           2.     Representation by Counsel

       Plaintiff’s contention that Cenlar violated § 1692c(a)(2) is equally

 unavailing. Again, it is undisputed that Plaintiff initiated contact with Cenlar on

 December 26, 2017, and continued to do so on 12 separate occasions through


 19
    Consideration of the unauthenticated voicemail (Exhibit 211) that Plaintiff
 claims to have received from Cenlar on January 6, 2018 would not alter the
 analysis. By January 6, 2018, Plaintiff had already waived any prohibition on
 communications. And because there is no way to verify when he received the
 voicemail, it is unclear whether it occurred after he verbally told a Cenlar
 representative (Ms. Rodrigues) that he authorized Cenlar to contact him at his cell
 number during normal hours between 8:00 a.m. and 9:00 p.m. HST. Ex. F at 37:3–
 19.

                                           37
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 38 of 57            PageID #:
                                   7177



 February 6, 2018.20 Cenlar did not initiate communications with Plaintiff, so any

 argument that it engaged in proscribed conduct by responding to Plaintiff’s

 inquiries during calls initiated by Plaintiff is without merit.

       The waiver analysis in the preceding section applies here, notwithstanding

 Clark’s limitation to § 1692c(c) because if a consumer can waive a cease

 communication directive, it follows that a consumer can waive the requirement

 that a debt collector communicate exclusively with a consumer’s attorney. See

 Jackson v. Specialized Loan Servicing, LLC, No. 17 C 7169, 2019 WL 4674572, at

 *3 (N.D. Ill. Sept. 25, 2019) (“Although Clark covers a different subsection of §

 1692c, the provisions are analogous: Section 1692c(a)(2) prohibits a debt collector

 from communicating with a consumer represented by an attorney, while § 1692c(c)

 prohibits communication with a consumer when that consumer requests a debt

 collector to end further correspondence.” (citing 15 U.S.C. §§ 1692c(a)(2), (c));

 see also Backlund v. Messerli & Kramer, P.A., 964 F. Supp. 2d 1010, 1015–16 (D.

 Minn. 2013) (extending Clark to § 1692c(a)(2)). Even though Cenlar did not

 contact Plaintiff in lieu of counsel here, applying the above reasoning, Plaintiff


 20
    In Count 2 of the Complaint, Plaintiff alleges that “[p]rior to December 27,
 2017, Cenlar made phone calls, placed door tags, and otherwise communicated
 with Mr. Hochroth in connection with the collection of his mortgage debt, knowing
 that Mr. Hochroth was represented by Counsel with respect [sic] the mortgage
 loan, in violation of 15 U.S.C. § 1692c(a)(2).” Compl. ¶ 64. The Court already
 determined that Plaintiff proffered no evidence to refute Cenlar’s documentary
 evidence that it did not contact Plaintiff.
                                             38
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 39 of 57            PageID #:
                                   7178



 unquestionably waived the requirement that Cenlar communicate through counsel.

 Plaintiff himself repeatedly called Cenlar instead of enlisting counsel to do so.

 Under these circumstances, Plaintiff’s argument that Cenlar violated § 1692c(a)(2)

 by indulging his questions fails. Accepting Plaintiff’s argument would lead to a

 perverse result—a consumer represented by counsel could, by personally initiating

 communications, cause a debt collector to violate § 1692c(a)(2).

       Based on the foregoing, Counts 2 and 3 fail as a matter of law and summary

 judgment is granted in Defendants’ favor.

       C.     Five Brothers

       Defendants request summary judgment on all claims in which Plaintiff

 alleges that Cenlar violated the FDCPA through Five Brothers’ actions. They

 argue that Five Brothers is not a “debt collector” under either definition—primary

 or limited-purpose—under the FDCPA, and in any event, Five Brothers did not

 engage in conduct that violates the FDCPA. Mem. in Supp. of Mot. at 16–19. In

 response, Plaintiff contends that because Five Brothers placed documents on his

 door at Cenlar’s instruction and Cenlar is a debt collector, Five Brothers violated

 the FDCPA.21 Opp’n at 30–31.


 21
    This is the totality of Plaintiff’s argument on this topic. He did not cite any
 applicable law and presented no evidence. Plaintiff also failed to dispute any of
 the facts regarding Five Brothers in Defendants’ CSF, including Defendants’
 assertion that Five Brothers is not a debt collector.

                                          39
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 40 of 57            PageID #:
                                   7179



                i.    Whether Five Brothers Is a “Debt Collector”

         In addition to the FDCPA’s general definition for a debt collector articulated

 above, there is a limited-purpose definition applicable to § 1692f(6):22 “For the

 purpose of section 1692f(6) of this title, such term also includes any person who

 uses any instrumentality of interstate commerce or the mails in any business the

 principal purpose of which is the enforcement of security interests.” 15 U.S.C. §

 1692a(6). None of the exceptions set forth in § 1692a(6) apply to Five Brothers.

         Liability attaches under the FDCPA “only when an entity is attempting to

 collect debt.” Ho v. ReconTrust Co., NA, 858 F.3d 568, 571 (9th Cir. 2017) (citing

 15 U.S.C. § 1692(e)); Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 971 (9th

 Cir. 2017) (identifying “attempt to collect a money debt” as “a necessary element

 of a claim under Sections 1692c(a)(2), 1692d, or 1692e”). Because “debt” is

 synonymous with an “obligation . . . to pay money” for the purposes of the

 FDCPA, see 15 U.S.C. § 1692a(5), Cenlar would only be liable if it used Five

 Brothers to collect money from Plaintiff. See Ho, 858 F.3d at 571; see also

 Dowers, 852 F.3d at 970 (explaining that except as to § 1692f(6), “‘debt

 collection’ refers only to the collection of a money debt”).

         It is undisputed that Cenlar retained Five Brothers to perform monthly visual

 inspections of Plaintiff’s property and to leave door hangers asking him to contact


 22
      Plaintiff does not assert claims under § 1692f(6).
                                             40
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 41 of 57            PageID #:
                                   7180



 Cenlar. Constantine Decl. ¶ 21; Sutton Decl. ¶¶ 12, 14. Because Five Brothers did

 not engage in any acts involving the collection of money, it is not a debt collector

 for the purposes of the FDCPA. See Dowers, 852 F.3d at 968, 970–71

 (“Nationstar’s conduct [(calling, posting notices on the plaintiff’s door, sending

 letters)] was not an attempt to collect a money debt, which is a necessary element

 of a claim under Sections 1692c(a)(2), 1692d, or 1692e.”); see also Hernandez v.

 Ditech Fin., LLC, CV 17-4294-GW(JEMx), 2019 WL 856406, at *8 (C.D. Cal.

 Feb. 1, 2019) (finding that Five Brothers was not a debt collector because it was

 “not trying to retrieve a money debt” (citation omitted)); Thompson v. Five Bros.

 Mortg. Co. Servs. & Securing Inc., Case No. 1:15-CV-39, 2019 WL 2051798, at

 *3–4 (W.D. Mich. May 9, 2019), aff’d, 800 F. App’x 369 (6th Cir. 2020) (holding

 that Five Brothers was not a debt collector under the FDCPA’s general or limited-

 purpose definitions). Where, as here, Five Brothers is not liable under the FDCPA,

 Plaintiff cannot maintain claims against Cenlar that are predicated on Five

 Brothers’ inspection of his property and distribution of door hangers.

 Consequently, the Court grants summary judgment on Counts 2, 3, 4, 8, 9, 10, 11

 to the extent they pertain to Five Brothers’ conduct.

       D.     FDCPA Reinstatement Claim

       In Count 7, Plaintiff alleges that Defendants’ contradictory communications

 about his ability to reinstate his mortgage violated § 1692e because they were

                                          41
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 42 of 57            PageID #:
                                   7181



 false, deceptive, or misleading representations or means related to the collection of

 his debt. Compl. ¶¶ 93–100. Defendants contend that the conversations between

 Plaintiff and Cenlar representatives prove that he knew that Ally would provide

 both reinstatement and KSG’s foreclosure-related attorneys’ fees and costs, and

 that Plaintiff knew that Messrs. Forrester and Schiel were negotiating the terms of

 reinstatement and settlement of the foreclosure action. Mem. in Supp. of Mot. at

 21.

       Plaintiff asserts this claim against both Ally and Cenlar. Because the Court

 has determined that Ally is not a debt collector, it cannot be liable under § 1692e.

 Even if Ally is a debt collector, however, it, like Cenlar, did not violate § 1692e.

       Pursuant to § 1692e, “[a] debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.”

 15 U.S.C. § 1692e. Plaintiff has not identified the specific provision that

 Defendants purportedly violated, but § 1692e(10), the section’s catchall provision,

 most closely aligns with his allegations. See Gonzales v. Arrow Fin. Servs., LLC,

 660 F.3d 1055, 1062 (9th Cir. 2011) (citation omitted). It prohibits “[t]he use of

 any false representation or deceptive means to collect or attempt to collect any debt

 or to obtain information concerning a consumer.” 15 U.S.C. § 1692e(10). In the

 Ninth Circuit, a debt collector’s liability under § 1692e of the FDCPA is an issue

 of law. See Gonzales, 660 F.3d at 1061 (footnote and citation omitted).

                                           42
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 43 of 57                 PageID #:
                                   7182



       “Whether conduct violates [§ 1692e] . . . requires an objective analysis that

 takes into account whether the ‘least sophisticated debtor would likely be misled

 by a communication.’” Id. (alterations in original) (citations omitted). The Ninth

 Circuit has described the “least sophisticated debtor” as “distinguished from the

 ordinary, reasonable person by being financially unsophisticated.” Stimpson v.

 Midland Credit Mgmt., Inc., 944 F.3d 1190, 1196 (9th Cir. 2019) (citation

 omitted). Although such a debtor is financially unsophisticated, he “is not ‘the

 least intelligent consumer in this nation of 300 million people.’” Id. (citation

 omitted). Instead, he “grasps the normal, everyday meaning of words, and is

 ‘capable of making basic logical deductions and inferences.’” Id. (citations

 omitted). “In short, the least sophisticated debtor is reasonable and functional, but

 lacks experience and education regarding financial matters.” Id. “The FDCPA

 does not subject debt collectors to liability for ‘bizarre,’ ‘idiosyncratic,’ or

 ‘peculiar’ misinterpretations.” Gonzales, 660 F.3d at 1062 (citations omitted).

       Plaintiff identifies the contradiction between the following as violative of

 § 1692e: (1) Ally told Plaintiff’s counsel that Plaintiff could not reinstate the loan;

 (2) Cenlar told Plaintiff that he could reinstate; (3) Plaintiff paid the reinstatement

 amount to Cenlar and Cenlar represented that default-related charges unbilled the

 time he reinstated would be included on a future billing statement; (4) future

 billing statements increased to reflect attorneys’ fees and costs; and (5) Ally

                                            43
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 44 of 57             PageID #:
                                   7183



 enforced an attorneys’ fees order in the foreclosure case, which should have been

 dismissed pursuant to the reinstatement. The evidence does not support Plaintiff’s

 characterization of the foregoing as false, deceptive, or misleading representations.

 In fact, the allegations that form the basis of this claim are refuted by the evidence.

       It is undisputed that although Ally initially informed Plaintiff’s counsel on

 November 15, 2017 that Plaintiff could not reinstate because it believed the

 deadline to do so had expired, Schiel Decl. ¶ 6, Ally later informed Mr. Forrester,

 via letter dated January 31, 2018, that it would accept a reinstatement payment

 subject to certain conditions. Ex. G. In the period between these communications,

 Plaintiff contacted Cenlar 11 times. During the calls, Plaintiff repeatedly asked

 whether he should obtain reinstatement figures from Ally or Cenlar and how he

 should handle attorneys’ fees and costs. Cenlar representatives consistently told

 Plaintiff that he must obtain figures from Ally’s counsel for reinstatement and fees

 and costs, as reflected in these excerpts of conversations from December 27, 2018,

 January 2, 2018, January 10, 2018, January 16, 2018, and February 6, 2018:

                  EMPLOYEE ID #473776: Yeah. You can—all you have
              to—yes, you can reinstate, but it has to go through them for you
              to reinstate it. And you don’t have to pay off the full balance.
              You just have to pay the past due balance.

                 MR. HOCHROTH: Which is how much?

                 EMPLOYEE ID #473776: Well, the balance that I have is
              not going to be the same balance as they would have gave you.
              That 111,000 that was sent from the attorney—
                                           44
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 45 of 57           PageID #:
                                   7184




                 MR. HOCHROTH: Yeah. No. That’s from you guys. That’s
              on my statement.

                 EMPLOYEE ID #473776: All right. So you have to get a
              reinstatement letter from the attorney directly. That would
              include all of their fees.[23]

 Ex. D at 6:17–7:6 (emphasis added).

                 MR. JOHNSON: And then in regards to when you’re
              reinstating the loan by bringing—

                 MR. HOCHROTH: Uh-huh.

                 MR. JOHNSON: —it current to the foreclosure attorney, the
              only time that they’ll place the foreclosure process on hold is
              when they have the actual funds in-house.

                 MR. HOCHROTH: Okay. So also related to, I guess, well,
              both of these, but really the reinstatement one—I still think they
              need something from you guys that says that it’s okay for them
              to send me a reinstatement quote—I don’t know what you call
              it—but what you said—so that he knows to do that.

                    ....

                  MR. JOHNSON: You can try to negotiate that with them,
              because that’s—they’re charging the fees and costs. They’re in
              compliance with the maximum cap that can be charged for your
              state that the property is located in. So if they want to lower
              their—if they want to lower their costs, it’s up to them. We have


 23
    Viewing the evidence in the light most favorable to Plaintiff, this could
 potentially cause him to believe that the reinstatement amount includes attorneys’
 fees and costs. In all subsequent conversations, however, Cenlar representatives
 consistently stated that fees and costs are separate, which Plaintiff acknowledged.
 Therefore, any ambiguity in the statement “[t]hat would include all of their fees”
 does not create an issue of material fact.
                                            45
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 46 of 57       PageID #:
                                   7185



             no control over that. We don’t dictate to them, You can only
             charge a thousand dollars when you’ve charged 10,000. We—

                MR. HOCHROTH: Sure.

                MR. JOHNSON: We don’t do that. That’s—if they want to
             lose their costs, that’s up to them.

                MR. HOCHROTH: Okay. All right. . . .

                   ....

                MR. JOHNSON: We don’t negotiate any fees. I can tell you
             that right now. We don’t do any of that.

                MR. HOCHROTH: You guys don’t negotiate your fees
             you’re saying?

                MR. JOHNSON: No, we don’t. We don’t negotiate any of
             those fees. If the foreclosure attorney has fees that they—that
             they’re willing to negotiate with you, that’s up to them.

                MR. HOCHROTH: Uh-huh. Okay. That’s fine. Now, the
             other item—last—sorry. There’s one last item—sorry—one last
             question. I’m trying to remember what it was. What was it?
             Sorry. I’m just trying to—oh. Well, two questions.

                    We touched on, a second ago—so you will, following this
             call, reach out to your attorney to have them send me a
             reinstatement?

                MR. JOHNSON: No.

                MR. HOCHROTH: Oh. Okay. How do we make that
             happen?

                MR. JOHNSON: You’re gonna do that. You’re gonna reach
             out to the foreclosure attorney.

                MR. HOCHROTH: Okay.
                                        46
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 47 of 57         PageID #:
                                   7186




                MR. JOHNSON: You’re gonna given them a call. You’re
             gonna let them know that you’ve requested to have the cease and
             desist removed. We’ve confirmed we’ve received it. It’s not
             showing up on the file at this time. And that we’ve spoken in
             regards to the loan modification process and spoken in regards to
             the reinstatement process.

                    Now, once they get notification from you in regards to
             attempting to reinstate the loan and you wanting those figures,
             they’ll send our processor in foreclosure a message requesting
             the fees and—the reinstatement amount on our end to be sent to
             them—

                MR. HOCHROTH: Okay. All right. Yeah.

                MR. JOHNSON: —to the foreclosure attorney.

                   ....

                 MR. HOCHROTH: . . . . Is it possible for someone to send
             him like an e-mail or something, just like, Hey, yeah, you guys,
             it’s okay to go ahead send them the—

                 MR. JOHNSON: No. That’s how the process generally
             works; is that our clients, our borrowers, which is you, reaches
             out to the foreclosure attorney to obtain the reinstatement
             amount. So I’m really surprised that they’re telling you to call
             us, because that’s not how generally it’s done.

                 MR. HOCHROTH: Yeah. So what—and I’ll try again. I’m
             totally okay with—maybe now something’s different, since last
             week. I don’t know[.]

 Ex. E at 22:20–23:8, 23:25–24:12, 26:11–27:25, 29:5–17 (emphases added).

                 MR. HOCHROTH: . . . . I’m just trying to see if maybe you
             can like, you know, send a fax and cc me, or send a copy of it to
             me, to my lawyer, so we know it’s been sent, that just says, yes,
             it’s okay for you to give a reinstatement quote to Mr. Hochroth?
                                        47
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 48 of 57          PageID #:
                                   7187




                MS. RODRIGUES: So in this—you’re going to have to get
             the reinstatement—

                MR. HOCHROTH: I know.

                MS. RODRIGUES: Amount from the attorney. We don’t
             provide that anymore.

                MR. HOCHROTH: Exactly. I’m not asking for the
             reinstatement amount from you guys at all. That’s not my
             question. Was I not clear what I was asking? You sound like
             you’re confused. I’m not asking you to give me—

                 MS. RODRIGUES: You threw a lot at me right now, sir, so
             it’s a lot, you know. So what is the question that you have?

                MR. HOCHROTH: Yeah. I just need you to—if you could
             please reach out to your attorney in writing and say it’s okay for
             him to give me the reinstatement quote. It’s not from you. The
             quote is not coming from you. It’s going to come from him—
             just to tell him that Cenlar is okay with him going ahead and
             providing that quote, something in writing that—

                   ....

                MS. RODRIGUES: Okay. Well, I’ll let you know right now
             we’re not going to send anything to our foreclosure attorney
             verifying that, you know, give him a reinstatement amount. We
             don’t send anything like that. In the case—

                MR. HOCHROTH: Why not?

                MS. RODRIGUES: —usually, you’re supposed to contact
             the foreclosure attorney yourself and get the reinstatement
             amount.

                    And I understand your attorney is stating something
             different, that he should be contacting them, but in the case,

                                         48
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 49 of 57          PageID #:
                                   7188



             originally, you know, homeowners contact the foreclosure
             attorney to get that reinstatement amount.

                 MR HOCHROTH: Okay. So you’re saying that you just
             can’t do this, there’s no way to do this? You just can’t help me
             here? It seems like the simplest thing in the world for you guys
             to just—

                MS. RODRIGUES: You want me to see if we can send out—

                MR. HOCHROTH: Just reach out to your—yeah.

                MS. RODRIGUES: To reach out to our attorney, our
             foreclosure attorney, to see if we can have them provide you a
             reinstatement amount; correct?

                    ....

                MS. RODRIGUES: So let me—because I’ve never heard of
             any situation being in that sense of us sending our attorney—our
             foreclosure attorney a reinstatement amount to give to you, so let
             me—

                MR. HOCHROTH: You don’t have to give him the amount
             or whatever. You don’t have to change your process.

                MS. RODRIGUES:            Well, just give information—I
             understand what you’re saying; to allow him to release that
             information. I’ve never heard of anything like that. Okay. So
             I’m going to double-check, just to be on the safe side, see if
             there’s anything that we can do when it comes to that situation.

                    ....

                MS. RODRIGUES: All right. Just one moment. All right.
             Sorry about the hold, sir. So I did verify with the supervisor,
             yeah, we don’t send anything like that. But what he did tell me




                                         49
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 50 of 57            PageID #:
                                   7189



             is if you’d like, we can go ahead and submit the reinstatement
             amount to you[.]

 Ex. F at 43:12–44:12, 47:6–48:7, 49:8–21, 50:12–17 (emphases added).

                 MR. HOCHROTH: So this is probably the—you know, this
             is the thing we have to evaluate. I have to get this, see what your
             lawyer ends up adding onto it, because they’re going to put their
             legal fees and stuff, see how much flexibility they offer and then
             see where we end up at the end of the day.

                 MS. RODRIGUES: Yeah. And then you still have the
             foreclosure attorney information, correct, so everything—you
             still have that information or—

                MR. HOCHROTH: I do, yeah. Well, you actually didn’t give
             me anything. But we’ve been dealing with him in court, so my
             lawyer knows who it is.

 Ex. Z1, ECF No. 78-4 at 56:23–57:12 (emphasis added).

                 MR. HOCHROTH: Actually, I’ve got a couple of questions
             for you I hope that you can help me out with. I was in touch with
             you guys about getting a reinstatement amount, and you had
             directed me to your attorney, who finally did get me a number. I
             just got it. It came in as of a February 1st e-mail, just last week,
             and the amount that your attorney gave me was 113,356.91. But
             I just got a statement from you guys, which is weird—it’s the
             January statement, but I just received it—and it has a—on it, it
             says Amount Due 114,127.73, and the amount due is—the
             amount due is the amount to reinstate your loan as of 1/17/18 and
             must be received in the form of certified funds. If you’re making
             your reinstatement payment after 1/17/18, please contact us to
             obtain a current reinstatement amount.

                    So that’s kind of why I was contacting you, because
             slightly confused—the number he gave me, which he said I’m
             supposed to make payment to you no later than the 14th of
             February was 113,356. So I’m about to go get the certified check

                                          50
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 51 of 57               PageID #:
                                   7190



              and send it to you, and I’m just trying to verify is it the 113, is it
              the 114, or is it a different amount? That’s the reason for the call.

                    ....

                 MS. LAN: But yes, you would want to—when you get the
              attorney’s office reinstatement, that’s the one that you would go
              with.

                  MR. HOCHROTH: Okay. And in terms of where I send this
              to, because he wasn’t really specific there; he just—he said send
              it to my client. Where do I send the certified check to?

                 MS. LAN: Did you receive the actual reinstatement quote?

                 MR. HOCHROTH: Yeah. Like I said, it’s 113,356.91.

                 MS. LAN: Okay. They should—the attorney’s office should
              have also let you know who to send it to. Like to send it to
              (inaudible) servicer. Let me just place you—

                    ....

                 MR. HOCHROTH: 45-133 Alina Place, Kaneohe, Hawaii.
              Actually, you know what? I think it’s in here. Sorry. My
              apologies.

                 MS. LAN: Okay. So you are showing where to send the
              payment at—to?

                 MR. HOCHROTH: Yes. Yeah. I got it. Sorry about that. I
              just wanted to check that, because—

 Ex. I at 80:8–81:7, 81:16–82:5, 82:14–21 (emphases added).

        These conversations demonstrate that despite Cenlar’s unwavering

 response that Plaintiff must obtain reinstatement figures and attorneys’ fees and

 costs from Ally, and Ally having provided the reinstatement amount, Plaintiff
                                            51
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 52 of 57              PageID #:
                                   7191



 remained confused. But his confusion cannot be attributed to Defendants’ conduct.

 Plaintiff did not negotiate with Cenlar; its representatives told him he had to obtain

 information from and negotiate with Ally’s counsel. Even after he obtained the

 reinstatement amount from Ally’s counsel, and Cenlar again told him to remit that

 amount, he instead sent the reinstatement amount from his January 2018 statement.

       In addition, Plaintiff provides no evidence that his billing statements from

 Cenlar increased after reinstatement to reflect attorneys’ fees and costs.24 The

 billing statements—provided by Defendants—do not reference attorneys’ fees and

 costs. See Ex. S. Finally, Plaintiff’s objection to Ally’s enforcement of the

 attorneys’ fees order in the foreclosure is based on his belief that he entered into a

 reinstatement “agreement” with Cenlar, the validity of which has yet to be proven.

 All of these communications and conduct, taken together, are not contradictory,

 and Plaintiff’s misapprehensions do not cause them to be false, deceptive, or

 misleading representations or means. A least sophisticated debtor would not be

 misled or deceived by any of the aforementioned communications or conduct.

 Financial unsophistication would not preclude such a debtor from understanding



 24
    Plaintiff relies on Cenlar’s representative’s testimony to establish that fees
 included in statements sent to him could be, and were, attorneys’ fees. Ex. 207,
 ECF No. 73-209 at 89:4–21, 107:2–12. The Court deemed this deposition to be
 inadmissible because it was unauthenticated. In any event, the referenced portions
 do not stand for the proposition for which they are cited. They discuss unknown
 documents, with non-committal responses.
                                           52
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 53 of 57           PageID #:
                                   7192



 plain and repeated instructions, none of which involved complicated financial

 concepts, and to make logical deductions and inferences. Defendants cannot be

 subject to liability under the FDCPA due to Plaintiff’s idiosyncratic

 misinterpretations of the circumstances related to his reinstatement. For these

 reasons, the Court grants summary judgment in Defendants’ favor as to Count 7.

 III.   Reinstatement Claims

        The remaining state-law claims—breach of contract, promissory estoppel,

 and HRS Chapter 480 (Counts 11 to 14)—relate to the reinstatement of Plaintiff’s

 mortgage. Given the dismissal of the FDCPA claims, the Court now considers

 whether it should exercise supplemental jurisdiction over these state-law claims. A

 state-law claim is part of the same case or controversy under Article III of the U.S.

 Constitution “when it shares a ‘common nucleus of operative fact’ with the federal

 claims and the state and federal claims would normally be tried together.”

 Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004) (citation omitted).

 Courts may decline to exercise supplemental jurisdiction over a state-law claim if:

              (1) the claim raises a novel or complex issue of State law,

              (2) the claim substantially predominates over the claim or claims
                  over which the district court has original jurisdiction,

              (3) the district court has dismissed all claims over which it has
                  original jurisdiction, or




                                          53
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 54 of 57             PageID #:
                                   7193




              (4) in exceptional circumstances, there are other compelling
                  reasons for declining jurisdiction.

 28 U.S.C. § 1367(c). Courts declining to exercise supplemental jurisdiction, “must

 undertake a case-specific analysis to determine whether declining supplemental

 jurisdiction ‘comports with the underlying objective of most sensibly

 accommodat[ing] the values of economy, convenience, fairness and comity.’”

 Bahrampour, 356 F.3d at 978 (alteration in original) (citation omitted); see also

 City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997). When a “case

 in which all federal-law claims are eliminated before trial, the balance of factors . .

 . will point toward declining to exercise jurisdiction over the remaining state-law

 claims.” Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997)

 (alteration in original) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

 350 n.7 (1988)).

       Here, considerations of judicial economy, convenience, fairness, and comity

 weigh in favor of declining jurisdiction over Plaintiff’s state-law claims. The

 Court dismissed all claims over which it had original jurisdiction and there are no

 other factors compelling the Court to deviate from the common practice of

 declining supplemental jurisdiction when no federal claims remain. Defendants

 contend that the Court should exercise supplemental jurisdiction and address the

 state-law claims. While the Court understands Defendants’ desire to obtain

                                           54
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 55 of 57             PageID #:
                                   7194



 rulings, this is not a basis to exercise supplemental jurisdiction, particularly where,

 as here, the state-law claims are distinctive from the FDCPA claims. Accordingly,

 the Court declines to exercise supplemental jurisdiction over Plaintiff’s state-law

 claims. See Lima v. U.S. Dep’t of Educ., 947 F.3d 1122, 1128 (9th Cir. 2020)

 (“Because no federal claims remain, the district court did not abuse its discretion

 by declining to exercise supplemental jurisdiction over Plaintiff’s state-law claim.”

 (citation omitted)). All remaining claims (Counts 12 to 14) are HEREBY

 DISMISSED.

 IV.   Sanctions

       As a final matter, Defendants request the imposition of sanctions under its

 inherent power or § 1692k(a)(3) due to the falsehoods in the Complaint.25 The

 Court finds that this issue is appropriately reserved for a motion for attorneys’ fees

 and costs. Not only do the imposition of sanctions under the Court’s inherent

 powers and an award of fees and costs pursuant to § 1692k(a)(3) require similar

 findings,26 because § 1692k(a)(3) would effectively sanction bad-faith conduct, it,


 25
    Based on the exchanges at the hearing, it is clear that counsel has lost some
 sense of civility with one another.
 26
     The imposition of sanctions under the Court’s inherent powers requires a
 litigant to have acted in bad faith, vexatiously, wantonly, or for oppressive reasons,
 or willfully disobeyed a court’s order. See Fink v. Gomez, 239 F.3d 989, 992 (9th
 Cir. 2001) (citation omitted); Leon v. IDX Sys. Corp., 464 F.3d 951, 961 (9th Cir.
                                                                        (continued . . .)

                                           55
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 56 of 57            PageID #:
                                   7195



 not inherent powers, should be relied upon. See Chambers v. NASCO, Inc., 501

 U.S. 32, 50 (1991) (“[T]he court ordinarily should rely on the Rules rather than the

 inherent power. But if in the informed discretion of the court, neither the statute

 nor the Rules are up to the task, the court may safely rely on its inherent power.”).

 Moreover, if fees and costs were imposed as sanctions, it would not be duplicated

 in a fee award. The request is therefore DENIED WITHOUT PREJUDICE.

       //

       //

       //

       //

       //

       //



 (. . . continued)
 2006) (citation omitted). And the district court must “specifically find[] bad faith
 or conduct tantamount to bad faith.” Fink, 239 F.3d at 994; see Leon, 464 F.3d at
 961. Section 1692k(a)(3) provides:

       in the case of any successful action to enforce the foregoing liability,
       the costs of the action, together with a reasonable attorney’s fee as
       determined by the court. On a finding by the court that an action under
       this section was brought in bad faith and for the purpose of harassment,
       the court may award to the defendant attorney’s fees reasonable in
       relation to the work expended and costs.
 15 U.S.C. § 1692k(a)(3).

                                          56
Case 1:18-cv-00319-JAO-KJM Document 99 Filed 05/21/20 Page 57 of 57               PageID #:
                                   7196



                                    CONCLUSION

       In accordance with the foregoing, the Court HEREBY GRANTS IN PART

 AND DENIES IN PART Defendants Ally Bank and Cenlar FSB’s Motion for

 Summary Judgment and Request for Sanctions for Perjury. ECF No. 49. The

 Court GRANTS summary judgment as to Counts 1 to 11 and DISMISSES Counts

 12 to 14. No claims remain.

       Defendants’ request for sanctions is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, May 21, 2020.




 CV 18-00319 JAO-KJM; Hochroth v. Ally Bank, et al.; ORDER GRANTING IN PART AND
 DENYING IN PART DEFENDANTS ALLY BANK AND CENLAR FSB’S MOTION FOR
 SUMMARY JUDGMENT AND REQUEST FOR SANCTIONS FOR PERJURY


                                           57
